Exhibit 10.2

 

EXECUTION VERSION

 

Stock Purchase Agreement

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
September 30, 2013, by and between Number Holdings, Inc., a Delaware corporation
(the “Company”) and Avenue of the Stars Investments LLC, a Delaware limited
liability company (the “Purchaser”).

 

WHEREAS, Stéphane Gonthier (“Gonthier”) is the sole manager of Purchaser and is
an employee of 99¢ Only Stores, Inc. (“99¢”) the Company’s subsidiary; and

 

WHEREAS, as part of Gonthier’s compensatory arrangement, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase, in the
aggregate, (i) 4,922 shares of Class A Common Stock, par value $0.001 per share
(the “Class A Shares”), of the Company, and (ii) 4,922 shares of Class B Common
Stock, par value $0.001 per share (the “Class B Shares,” and together with the
Class A Shares, the “Shares”).

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

Section 1.                                           Purchase and Sale.  The
Company shall issue and sell to the Purchaser and the Purchaser shall purchase
from the Company, the Shares for the cash purchase price of $5,999,918 (the
“Purchase Price”).

 

Section 2.                                           Closing.  The purchase and
sale of the Shares shall take place on the date hereof (the “Closing”).  At the
Closing, the Company shall deliver to the Purchaser stock certificates
evidencing the Shares registered in the Purchaser’s name, against delivery to
the Company by the Purchaser of the Purchase Price in full by cashier’s check,
wire transfer of immediately available funds to an account designated by the
Company prior to the Closing or other means approved by the Company at or prior
to the Closing.

 

Section 3.                                           Stockholders Agreement.  At
the Closing, the Purchaser shall execute and deliver to the Company a joinder
agreement to the Stockholders Agreement, dated as of January 13, 2012, among the
Company and the stockholders of the Company (as amended, supplemented or
otherwise modified from time to time, the “Stockholders Agreement”), in
substantially the form attached to the Stockholders Agreement.  Upon such
execution and delivery, the Purchaser will become bound by the terms and
conditions of the Stockholders Agreement and become a “Stockholder” and hold the
status of a “Stockholder” thereunder and the Shares shall be designated as
“Common Stock” under the Stockholders Agreement.

 

Section 4.                                           Company’s Right to
Repurchase.

 

a.                                      Company’s Right to Repurchase.  In the
event of Gonthier’s termination of employment with 99¢ for any reason (a
“Termination”), the Company shall have the right (the “Repurchase Right”), but
not the obligation, to repurchase (or to cause one or more of its designees to
repurchase) from the Purchaser (or its transferee) any or all of the Shares,
during the 90 day period following the date of Termination (the “Repurchase
Period”) for a price (the “Repurchase Price”) equal to the fair market value of
the Shares on the date of Termination; provided, that the Company must exercise
the Repurchase Right with respect to an equal number of Class A Shares and
Class B Shares, concurrently.

 

b.                                      To exercise any Repurchase Right, the
Company (or one or more of its designees) shall deliver a written notice to the
Purchaser (or its transferee) setting forth the securities to be repurchased and
the price thereof, and the date on which such repurchase is to be consummated,
which

 

--------------------------------------------------------------------------------


 

date shall be not less than 15 days or more than 30 days after the date of such
notice.  On the date of consummation of the repurchase, (i) the Company (or one
or more of its designees) will pay the Purchaser (or its transferee) the
Repurchase Price in cash or, in the Company’s discretion and to the extent not
prohibited by law, by cancellation of indebtedness of Gonthier to the Company or
any subsidiary or any combination thereof and (ii) the Purchaser (or its
transferee) shall (A) cooperate with the Company to cause any certificates
evidencing the shares being purchased that are being held in escrow by the
Company to be delivered to the Company or its designee or (B) deliver the
certificates evidencing the shares being purchased, duly endorsed in blank by
the person in whose name the certificate is issued or accompanied, free and
clear of any liens, and with stock (or equivalent) transfer taxes affixed.  The
Company may exercise its Repurchase Rights upon one or more occasions at any
time during the Repurchase Period.

 

c.                                       Notwithstanding the foregoing, the
Repurchase Period and the date on which any repurchase is to be consummated may
be extended by the Company at any time when repurchase by the Company (i) is
prohibited pursuant to applicable law, (ii) is prohibited under any debt
instrument of the Company or any of its affiliates or (iii) would result in
adverse accounting consequences for the Company, in each case as determined by
the Company.

 

Section 5.  Cancellation of Equity Backstop.  Upon the sale of the Shares to the
Purchaser pursuant to this Agreement, Section 2(f) (Equity Backstop) of the
Employment Agreement between 99¢ and Gonthier, dated as of September 3, 2013
(the “Employment Agreement”), is hereby terminated in its entirety and Gonthier
hereby agrees that he shall not be entitled to any payments pursuant thereto.

 

Section 6.  Representations and Warranties of the Company.  The Company
represents and warrants to the Purchaser as follows:

 

a.                                      The Company has all requisite power and
authority to execute, deliver and perform this Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company.

 

b.                                      The execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated by this Agreement do not and will not: (i) conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of, or result
in, consent, termination, cancelation or acceleration of any obligation or loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any lien upon any of the properties or assets of the Company or any of the
Company’s subsidiaries under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, any provision of (A) the
charter or organizational documents of the Company, (B) any contract to which
the Company is a party or by which any of their respective properties or assets
is bound or (C) any judgment or law applicable to the Company or (ii) require
any consent of, or registration, declaration or filing with, notice to, or
permit from, any governmental entity, other than compliance with the applicable
requirements, if any, of the United States Securities Exchange Act of 1934,
except, in the case of clauses (i) and (ii) above, any such items that,
individually or in the aggregate, would not be expected to be materially adverse
with respect to the ability of the Company to timely perform any of its
obligations hereunder in any material respect.

 

c.                                       The Shares to be issued to the
Purchaser under this Agreement have been duly and validly authorized and, when
issued to the Purchaser in the manner contemplated by this Agreement, will be
validly issued, fully paid and non-assessable and not issued in violation of any
options, rights of first refusal, rights of first offer, subscription rights,
preemptive rights or similar rights under (i) any provision of law, (ii) the
Company’s organizational documents or (iii) any material contract to which the
Company is a party or otherwise bound.

 

2

--------------------------------------------------------------------------------


 

Section 7.                                           Representation and
Warranties of the Purchaser.  The Purchaser represents and warrants to the
Company as follows:

 

a.                                      The Purchaser has all requisite power
and authority to execute, deliver and perform its obligations under this
Agreement.  This Agreement has been duly authorized, executed and delivered by
the Purchaser.

 

b.                                      The execution, delivery and performance
of this Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated by this Agreement do not and will not (i) conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of, or result
in, consent, termination, cancelation or acceleration of any obligation or loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any lien upon any of the properties or assets of the Purchaser under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, any provision of (A) the organizational documents of the
Purchaser, (B) any contract to which the Purchaser is a party or by which any of
its properties or assets is bound or (C) any judgment or law applicable to the
Purchaser or (ii) require any consent of, or registration, declaration or filing
with, notice to, or permit from, any governmental entity, other than compliance
with the applicable requirements, if any, of the United States Securities
Exchange Act of 1934, except, in the case of clauses (i) and (ii) above, any
such items that, individually or in the aggregate, would not be expected to be
materially adverse with respect to the ability of the Purchaser to timely
perform any of its obligations hereunder in any material respect.

 

c.                                       The Purchaser is acquiring the Shares
solely for its own account and not with a view to its distribution within the
meaning of the United States Securities Act of 1933, and the rules and
regulations promulgated thereunder (collectively, the “Act”).  The Purchaser
acknowledges that (i) the Shares have not been registered under the Act nor
qualified under any applicable state securities or blue sky laws and, as such,
may not be offered, sold or otherwise transferred unless they are registered
under the Act and applicable state securities or blue sky laws or an applicable
exemption from such registration is available, (ii) no federal or state agency
has made any finding or determination as to the fairness of this offering for
investment, nor any recommendation or endorsement of the Shares, and (iii) there
is no public market for the Shares or any of the Company’ securities and there
is no certainty that such a market will ever develop.  There can be no assurance
that the Purchaser will be able to sell or dispose of the Shares.

 

d.                                      The Company has made available to the
Purchaser and the Purchaser has received all documents and information that the
Purchaser has requested relating to an investment in the Company.  The Purchaser
has carefully reviewed such documents and understands the information contained
therein, prior to the execution of this Agreement.  The Purchaser recognizes
that investing in the Company involves substantial risks and has taken full
cognizance of and understands all of the risk factors related in an investment
in the Shares.  The Purchaser has carefully considered and has, to the extent
the Purchaser believes such discussion necessary, discussed with the Purchaser’s
professional legal, tax and financial advisers the suitability of an investment
in the Company and the Purchaser has determined that the issuance of the Shares
is a suitable investment for the Purchaser.  The Purchaser acknowledges that the
Company has not (i) given any guarantee or representation as to the potential
success, return, effect or benefit (either legal, regulatory, tax, financial,
accounting or otherwise) of an investment in the Shares or (ii) made any
representation to the Purchaser regarding the legality of an investment in the
Shares under applicable legal investment or similar laws or regulations.  In
deciding to purchase the Shares, the Purchaser is not relying on the advice or
recommendations of the Company or its affiliates or any of their respective
officers, directors, employees, agents or advisors, and the Purchaser has made
its own independent decision that the investment in the Shares is suitable and
appropriate for the Purchaser.

 

3

--------------------------------------------------------------------------------


 

e.                                       The Purchaser is an “Accredited
Investor” as such term is defined under Rule 501(a) of Regulation D promulgated
under the Act.  The Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of investment in the Company and of making an informed investment
decision.  The Purchaser, or the Purchaser’s professional advisor, has the
capacity to protect the Purchaser’s concerns in connection with the investment
in the Shares, and the Purchaser is able to bear the economic risk, including
the complete loss, of an investment in the Shares.

 

f.                                        The Purchaser is unaware of, is in no
way relying on, and did not become aware of the investment through or as a
result of, any form of general solicitation or general advertising, including,
without limitation, any article, notice or advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television and radio, or electronic mail over the Internet, in connection with
the investment in the Shares and did not become aware of the investment in the
Shares through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally.

 

Section 8.                                           Certain Transfers. 
Notwithstanding anything herein to the contrary, the Shares may be transferred
at the discretion of the Purchaser, to the extent lawful, upon reasonable
advance notice to, and subject to documentation reasonably requested by, the
Company, to a limited liability company, the sole members of which are members
of Gonthier’s immediate family, or a trust solely for the benefit of members of
Gonthier’s immediate family, unless such transfer, in the Company’s reasonable
determination, could result in a material financial adverse impact to the
Company. Any Person to whom the Shares are transferred pursuant to this
Section 8 shall be subject to all of the terms of this Agreement and the
Stockholders Agreement.

 

Section 9                                              Entire Agreement.  This
Agreement contains the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof, and supersedes any prior or
contemporaneous written or oral agreements (including Section 2(f) of the
Employment Agreement), representations and warranties between them respecting
the subject matter hereof.

 

Section 10.                                    Successors and Assigns.  This
Agreement shall inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of the Company’s assets, any corporate
successor to the Company or any assignee thereof.  Neither this Agreement nor
any of the rights of the parties hereunder may otherwise be transferred or
assigned by any party hereto without the prior written consent of the other
party.  Any attempted transfer or assignment in violation of this Section 10
shall be void.

 

Section 11.                                    No Third-Party Beneficiaries.  
This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.

 

Section 12.                                    Counterparts. This Agreement may
be executed in multiple counterparts, each of which shall be considered to have
the force and effect of an original.

 

Section 13.                                    Governing Law.  This Agreement,
and any contest, dispute, controversy or claim arising hereunder or related
hereto (collectively, “Disputes”), shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to its principles of conflict of laws that would require the application of the
laws of another jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Section 14.                                    Waiver of Jury Trial.  Except as
provided in the Fair Competition Agreement entered into by and between 99¢ and
Gonthier, all Disputes shall be resolved in accordance with the Arbitration of
Disputes Agreement by and between 99¢ and Gonthier, which is incorporated
herein.

 

Section 15.                                    No Right to Employment.  This
Agreement is not an agreement of employment.  This Agreement shall not
(a) guarantee that 99¢ will employ Gonthier for any specific time period or
(b) modify or limit in any respect 99¢’s right to terminate or modify Gonthier’s
employment or consideration.

 

Section 16.                                    Interpretation.  The headings and
captions of this Agreement are provided for convenience only and are intended to
have no effect in construing or interpreting this Agreement.  The language in
all parts of this Agreement shall be in all cases construed according to its
fair meaning and not strictly for or against the Company or the Purchaser.  As
used herein:  (i) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (ii) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (iii) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular article, section or other provision hereof;
(iv) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; (v) “or”
is used in the inclusive sense of “and/or”; and (vi) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

 

Section 17.                                    No Strict Construction.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

 

NUMBER HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Frank Schools

 

 

Name:

Frank Schools

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

STÉPHANE GONTHIER

 

 

 

 

 

 

 

By:

/s/ Stéphane Gonthier

 

 

Stéphane Gonthier

 

 

 

 

 

 

 

AVENUE OF THE STARS INVESTMENTS LLC

 

 

 

 

 

 

 

By:

/s/ Stéphane Gonthier

 

 

Name:

Stéphane Gonthier

 

 

Title:

Manager

 

--------------------------------------------------------------------------------